This matter was assigned to the division for hearing January 30, 1962.
The defendant, age fifty-three, married twice but separated now from his second wife, pleaded guilty to eleven counts of obtaining money under false pretenses and was sentenced to from three to nine years in the state prison.
The defendant has a most lengthy record, beginning with a New Jersey conviction in 1938 and continuing with some regularity to date. He has spent time in Sing Sing and Wallkill prisons in the state of New York. His prison time for the most part was spent in scheming. In civil life he is anti-social. His army record is normal. The particular crimes, herein, originated with a dishonest attitude toward his employers.
However, we feel that a term of not less than two nor more than seven years is adequate under the statute which applies. Therefore we direct a sentence of not less than two nor more than three years on the first count and one year on each of counts two, three, four and five.
   It is hereby ordered that the defendant be resentenced and that he be committed to the state prison for a period of not less than two nor more than seven years.
COVELLO, HOUSE and HEALEY, JS., participated in this decision.